UPCHURCH, Judge, Retired.
Johnnie Lee Keys appeals his convictions and sentences for sexual battery, robbery and aggravated battery. We find no abuse of discretion in the departure sentences. However, because the sentencing guidelines apply, the trial court should not have retained jurisdiction over those sentences. Hansbrough v. State, 509 So.2d 1081 (Fla. 1987). Accordingly, we strike the trial court’s retention of jurisdiction but affirm the judgments and sentences in all other respects.
AFFIRMED as modified.
SHARP, C.J., and COBB, J., concur.